DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/18/2021 has been entered. Claims 1-15, and 17 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-15, and 17 have been considered but are not persuasive.
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, a “dividing an input image into a plurality of segments
determining whether each of the segments is a warped region or an un-warped region
when it is determined that the segment is the warped region, dividing the segment of the warped region into a plurality of partitions based on quad-tree structure partitioning
determining whether each of the partitions constituting the segment is a warped region or an un-warped region” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. It is noted that as claimed, it is not required to interpret that a “second dividing operation” is only performed when the divided segment is determined as a warped region, only that a second dividing operation is performed when the divided segment is determined as a warp region. The 
Jensen describes a system of optical distortion reduction by segmentation analysis. Column 3 lines 50-56 of the specification cites, “each smaller surface segment is then analyzed and associated with a segment distortion that is further related to a specific region of an image” and column 5 lines 43 to column 6 line 3 cites, “once the best order polynomial is determined for each image region, a computer processor is used to apply the lower order segment polynomials to the associated image region. Because these are simpler operations involved with the segment polynomials, the computer processor is able to run the algorithms more rapidly. The processing of these algorithms on independent image regions also executes well in distributed or parallel processing and in a multicore environment” where it is taught that a segment of an image is divided from image regions and analyzed for association with a distortion related to a specific region. Therefore Jensen teaches “dividing an input image into a plurality of segments
determining whether each of the segments is a warped region or an un-warped region
determining whether each of the partitions constituting the segment is a warped region or an un-warped region” the partitions vs. segments mentioned in this claim relies on a combination with Rosewarne below, where quad tree structure partitioning is implemented in partitioning images in a manner where there is a first and second partitioning. It is contemplated that if categorization of distortion can be applied to a first level partitioning, it is obvious that it may be applied to a second level partitioning.
Each coding tree unit (CTU) includes a hierarchical quad-tree subdivision of a portion of the frame with a collection of `coding units` (CUs), such that at each leaf node of the hierarchical quad-tree subdivision one coding unit (CU) exists.” and paragraph 139 cites, “at each level of a hierarchical decomposition of the coding tree block (CTB) 500, a scan resembling a `Z` is performed, i.e. from left to right, and then from top to bottom. The scans are applied recursively in a depth-first manner.” This teaches that an image is recursively segmented according to a quad tree structure, and different levels of division are analyzed for image features. Therefore Rosewarne teaches “when it is determined that the segment is the warped region, dividing the segment of the warped region into a plurality of partitions based on quad-tree structure partitioning,” when combined with Jensen above so that at one level of quad tree partitioning, it is determined whether a segment is warped or unwarped, and at the second level of quad tree partitioning, it is also determined whether a segment is warped or unwarped.
All of the above references are analogous in the field of processing images at levels of segmentation. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Jensen regarding classification of image segments as warped or unwarped would be able to be combined with the teaching of Rosewarne regarding recursive segmentation at first and second levels of segmentation, so that a segment at one level may be categorized as warped or unwarped, while a segment at a second level may also be categorized as warped or unwarped. This will satisfy the broadest reasonable interpretation of the aforementioned claim limitations, which only require that there are segments at different levels of partitioning, and that segments at different levels 
This same reasoning applies to claims 7 and 13, which are analogous to claim 1, at least with regard to the limitations in question.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In the limitation, “to divide the segment of the wrapped region into a plurality of partitions,” “wrapped” should be replaced with “warped.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thurow et al. (US 20170070674) (hereinafter Thurow) in view of Jensen et al. (US 8125406) (hereinafter Jensen), further in view of Rosewarne et al. (US 20150334405) (hereinafter Rosewarne).
Regarding claim 1, Thurow teaches A method of encoding a panoramic video (see Thurow paragraph 33), the method comprising:
performing the de-warping on a partition determined as being the warped region, based on a panoramic format associated with the input image, thereby producing a de-warped segment (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting [panoramic format]- in combination with Jensen below, the correction is performed on a segment when it is determined whether the correction is necessary);
However, Thurow does not explicitly teach parallel processing for dewarping as needed for the limitations of claim 1. 
Jensen, in a similar field of endeavor, teaches dividing an input image into a plurality of segments, the segment being a predetermined unit defined for parallel processing of the input image (see Jensen column 5 lines 43 to column 6 line 3 regarding parallel processing applied to segments undergoing a distortion reduction algorithm- this may be applied to the distortion reduction processing of Thurow);
determining whether each of the segments is a warped region or an un-warped region, the warped region being a region required to undergo de-warping (see Jensen column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, and column 3 lines 50-56 regarding associating a segment with the distortion determined ;
determining whether each of the partitions constituting the segment is a warped region or an un-warped region (see Jensen column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, and column 3 lines 50-56 regarding associating a segment with the distortion determined based on where the segment is in the region- this may be combined with the distortion correction method of Jensen, where the same teachings are known regarding correcting for warping with a mesh. It is obvious that the segments closer to the center of the lens will need less or no de-warping, and that this will be known by the de-warping algorithm);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the de-warping process of Thurow to include the teaching of Jensen by incorporating the dividing of an image during a de-warping process for parallel processing. 
One would be motivated to combine these teachings in order to increase the efficiency of a distortion correction process (see Jensen column 5 lines 43 to column 6 line 3)
However, the combination of Thurow and Jensen does not explicitly teach quad tree partitioning as needed for the limitations of claim 1. 
Rosewarne, in a similar field of endeavor, teaches wherein a certain segment of the plurality of segments is encoded without dependency on another segment (see Rosewarne ;
when it is determined that the segment is the warped region, dividing the segment of the warped region into a plurality of partitions based on quad-tree structure partitioning (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure. In combination with Jensen, the segmentation of the distortion correction algorithm may be performed using the quad tree structuring), 
wherein the quad-tree structure partitioning is performed within a range of a predetermined split level and a predetermined block size (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level); 
wherein the predetermined split level is a maximum number allowable to the quad-tree structure partitioning, and the predetermined block size is a minimum block size allowable to the quad-tree structure partitioning (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level);
encoding the de-warped segment (see Rosewarne paragraph 133 regarding parallel coding so that coding tree blocks are coded independently of other blocks)
wherein the encoding comprises an entropy encoding of partitioning information (see Rosewarne paragraph 175 regarding entropy encoding the partition mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Thurow and Jensen to include the teaching of Rosewarne by incorporating the parallel coding, segmentation, and quad 
One would be motivated to combine these teachings in order to provide teachings relating generally to digital video signal processing (see Rosewarne paragraph 3), and specifically to the teachings of encoding and parallel processing of segmented images.
Regarding claim 2, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Thurow, Jensen, and Rosewarne teaches wherein the determining whether each of the segments is a warped region or an un-warped region is performed based on at least one of the number of vertices of a warping mesh within the segment or a shape of the warping mesh (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting [panoramic format] by mesh warping).
Regarding claim 3, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Thurow, Jensen, and Rosewarne teaches wherein the panoramic format means a warping type or an image distortion pattern associated with the input image (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting).
Regarding claim 4, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Thurow, Jensen, and Rosewarne teaches wherein the performing the de-warping comprises determining the panoramic format, based on camera identification information associated with the input image, and the camera identification information means information signaled to identify a type or a characteristic of a camera used to take the input image (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting including distortion types such as fisheye, barrel, or pincushion).
Regarding claim 5, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Thurow, Jensen, and Rosewarne teaches wherein the performing the de-warping comprises: 
determining a camera type associated with the input image, based on the camera identification information (see Thurow paragraph 30 regarding known optical properties of different camera types, paragraph 43-44 regarding intrinsic parameter matrix defining optical properties of cameras); and 
deriving the panoramic format corresponding to the determined camera type from predefined table information, wherein the table information includes one or more available panoramic formats for each camera type (see Thurow paragraph 30 regarding known optical properties of different camera types, paragraph 43-44 regarding intrinsic parameter matrix defining optical properties of cameras, which may be broadly interpreted to be predefined table information of camera types).
Regarding claim 7, Thurow teaches A device for encoding a panoramic video (see Thurow paragraph 33), the device comprising: 
a panoramic image processing server configured to transmit the encoded panoramic video to a user terminal (see Thurow paragraph 33 regarding encoding for video feeds that would be sent to a user terminal, where it is obvious that this process may be implemented by a server); 
the panoramic image processing server including
the de-warping module configured to perform the de-warping on a partition determined as being the warped region, based on a panoramic format of the input image, thereby generating a de-warped segment (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting [panoramic format]- in combination with Jensen below, the correction is performed on a segment when it is determined whether the correction is necessary);
However, Thurow does not explicitly teach parallel processing for dewarping as needed for the limitations of claim 7. 
Jensen, in a similar field of endeavor, teaches a warped region determination module, 
a de-warping module
the warped region determination module configured to divide an input image into a plurality of segments and to determine whether each of the segments is a warped region or an un-warped region, the segment meaning a predetermined unit defined for parallel processing of the input image (see Jensen column 5 lines 43 to column 6 line 3 regarding parallel processing applied to segments undergoing a distortion reduction algorithm and column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, 
the warped region meaning a region required to undergo de- warping (see Jensen column 5 lines 43 to column 6 line 3 regarding parallel processing applied to segments undergoing a distortion reduction algorithm);
to determine whether each of the partitions constituting the segment is a warped region or an un-warped region (see Jensen column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, and column 3 lines 50-56 regarding associating a segment with the distortion determined based on where the segment is in the region- this may be combined with the distortion correction method of Jensen, where the same teachings are known regarding correcting for warping with a mesh. It is obvious that the segments closer to the center of the lens will need less or no de-warping, and that this will be known by the de-warping algorithm);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the de-warping process of Thurow to include the teaching of Jensen by incorporating the dividing of an image during a de-warping process for parallel processing. 
One would be motivated to combine these teachings in order to increase the efficiency of a distortion correction process (see Jensen column 5 lines 43 to column 6 line 3)

Rosewarne, in a similar field of endeavor, teaches an encoder;
wherein a certain segment of the plurality of segments is encoded without dependency on another segment (see Rosewarne paragraph 133 regarding parallel coding so that coding tree blocks are coded independently of other blocks);
to divide the segment of the wrapped region into a plurality of partitions based on quad-tree structure partitioning when it is determined that the segment is the warped region (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure. In combination with Jensen, the segmentation of the distortion correction algorithm may be performed using the quad tree structuring), 
the quad-tree structure partitioning being performed within a range of a predetermined split level and a predetermined block size (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level),
wherein the predetermined split level is a maximum number allowable to the quad-tree structure partitioning, and the predetermined block size is a minimum block size allowable to the quad-tree structure partitioning (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level);
the encoder configured to encode the de-warped segment (see Rosewarne paragraph 133 regarding parallel coding so that coding tree blocks are coded independently of other blocks).  
wherein the encoder performs an entropy encoding of partitioning information (see Rosewarne paragraph 175 regarding entropy encoding the partition mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Thurow and Jensen to include the teaching of Rosewarne by incorporating the parallel coding, segmentation, and quad tree structure of Rosewarne into the encoding and correction processes for panoramic video of Thurow and Jensen. One of ordinary skill would recognize that Thurow and Jensen already teach the encoding of panoramic video, and parallel processing of segments of images. This places the combination well within the same field of endeavor as Rosewarne, which would offer directly analogous encoding and parallel processing/segmentation teachings that would cause an obvious improvement when combined with Thurow and Jensen.
One would be motivated to combine these teachings in order to provide teachings relating generally to digital video signal processing (see Rosewarne paragraph 3), and specifically to the teachings of encoding and parallel processing of segmented images.
Dependent claims 8-11 are analogous in scope to claims 2-5, and are rejected according to the same reasoning.
Regarding claim 13, Thurow teaches A system for encoding a panoramic video (see Thurow paragraph 33), the system comprising:
perform de-warping on a partition determined as being the warped region, based on a panoramic format associated with the panoramic video (see Thurow paragraph 50 regarding distortion correction on a distorted image based on the camera parameter in a panoramic image setting [panoramic format]- in combination with Jensen below, the correction is performed on a segment when it is determined whether the correction is necessary),
a database server configured to determine a panoramic format associated with the panoramic video (see Thurow paragraph 30 regarding known optical properties of different camera types, paragraph 43-44 regarding intrinsic parameter matrix defining optical properties of cameras, which may be broadly interpreted to be predefined table information of camera types and may be obviously implemented by a database server).
However, Thurow does not explicitly teach parallel processing for dewarping as needed for the limitations of claim 13. 
Jensen, in a similar field of endeavor, teaches a panoramic image processing server configured to determine whether each of a plurality of segments constituting a panoramic video is a warped region or an un- warped region (see Jensen column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, and column 3 lines 50-56 regarding associating a segment with the distortion determined based on where the segment is in the region- this may be combined with the distortion correction method of Jensen, where the same teachings are known regarding correcting for warping with a mesh. It is obvious that the segments closer to the center of the lens will need less or no de-warping, and that this will be known by the de-warping algorithm),
determine whether each of the partitions constituting the segment is a warped region or an un-warped region (see Jensen column 1 lines 64-67 regarding known difference in warping amount from center of lens to edge of lens, and column 3 lines 50-56 regarding associating a segment with the distortion determined based on where the segment is in the region- this may be combined with the distortion correction method of Jensen, where the same teachings are known regarding correcting for warping with a mesh. It is obvious that the ,
the segment meaning a predetermined unit defined for parallel processing of the input image (see Jensen column 5 lines 43 to column 6 line 3 regarding parallel processing applied to segments undergoing a distortion reduction algorithm);
the warped region meaning a region required to undergo the de-warping (see Jensen column 5 lines 43 to column 6 line 3 regarding parallel processing applied to segments undergoing a distortion reduction algorithm);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the de-warping process of Thurow to include the teaching of Jensen by incorporating the dividing of an image during a de-warping process for parallel processing. 
One would be motivated to combine these teachings in order to increase the efficiency of a distortion correction process (see Jensen column 5 lines 43 to column 6 line 3)
However, the combination of Thurow and Jensen does not explicitly teach quad tree partitioning as needed for the limitations of claim 13. 
Rosewarne, in a similar field of endeavor, teaches divide the segment of the warped region into a plurality of partitions based on quad-tree structure partitioning when it is determined that the segment is the warped region (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure. In combination with Jensen, the segmentation of the distortion correction algorithm may be performed using the quad tree structuring), 
the quad-tree structure partitioning being performed within a range of a predetermined split level and a predetermined block size (see Rosewarne paragraph 112 , 
wherein the predetermined split level is a maximum number allowable to the quad-tree structure partitioning and the predetermined block size is a minimum block size allowable to the quad-tree structure partitioning (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level).
encode the de-warped segment (see Rosewarne paragraph 133 regarding parallel coding so that coding tree blocks are coded independently of other blocks),
wherein a certain segment of the plurality of segments is encoded without dependency on another segment (see Rosewarne paragraph 133 regarding parallel coding so that coding tree blocks are coded independently of other blocks)
wherein the panoramic image processing server is configured to entropy-encode partitioning information (see Rosewarne paragraph 175 regarding entropy encoding the partition mode);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Thurow and Jensen to include the teaching of Rosewarne by incorporating the parallel coding, segmentation, and quad tree structure of Rosewarne into the encoding and correction processes for panoramic video of Thurow and Jensen. One of ordinary skill would recognize that Thurow and Jensen already teach the encoding of panoramic video, and parallel processing of segments of images. This places the combination well within the same field of endeavor as Rosewarne, which would offer directly 
One would be motivated to combine these teachings in order to provide teachings relating generally to digital video signal processing (see Rosewarne paragraph 3), and specifically to the teachings of encoding and parallel processing of segmented images.
Dependent claims 14 and 15 are analogous in scope to claims 4 and 5, and are rejected according to the same reasoning.
Regarding claim 17, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Thurow, Jensen, and Rosewarne teaches wherein the predetermined split depth is a fixed value preset in an image processing device (see Rosewarne paragraph 112 regarding partitioning based on quad tree structure and predefined minimum size of a coding unit that would indicate a predefined minimum block size and maximum split level in an image processing device).
One would be motivated to combine these teachings in order to provide teachings relating generally to digital video signal processing (see Rosewarne paragraph 3), and specifically to the teachings of encoding and parallel processing of segmented images.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thurow et al. (US 20170070674) (hereinafter Thurow) in view of Jensen et al. (US 8125406) (hereinafter Jensen), further in view of Rosewarne et al. (US 20150334405) (hereinafter Rosewarne), and further in view of Choi et al. (US 20140355690) (hereinafter Choi).
Regarding claim 6, the combination of Thurow, Jensen, and Rosewarne teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Choi, in a similar field of endeavor, teaches wherein the segment includes a plurality of largest coding unit (LCU) rows (see Choi paragraph 55 regarding LCU division blocks and paragraph 74 regarding rows of blocks used in processing), 
the plurality of LCU rows of the segment undergoes the de-warping in parallel, row by row (see Choi paragraph 74 regarding parallel processing on multiple rows of blocks at once- in combination with Jensen and Rosewarne, the parallel processing may be the de-warping processing applied to multiple LCUs), 
a plurality of LCUs within one LCU row of the plurality of LCU rows sequentially undergoes the de-warping, LCU by LCU, in a predefined scanning order (see Choi paragraph 64 regarding sequential processing on blocks serially arranged in horizontal direction and citation above regarding context of parallel processing- in combination with Jensen and Rosewarne, the parallel processing may be the de-warping processing applied to multiple LCUs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Thurow, Jensen, and Rosewarne to include the teaching of Choi by incorporating the teachings regarding parallel processing LCU scanning order into the parallel processing encoding and de-warping of the combination, especially that of Rosewarne, which teaches LCU handling in a quad tree structure. One of ordinary skill would recognize that Choi and Rosewarne are in the same field of endeavor and Choi provides teachings that are an obvious combinable complement to Rosewarne.
One would be motivated to combine these teachings in order to provide teachings relating to entropy encoding and entropy decoding (see Choi paragraph 1).
Dependent claim 12 is analogous in scope to claim 6, and is rejected according to the same reasoning.                        
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483